        Case 1:19-cv-01512-EAW Document 11 Filed 07/22/20 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 ROBERT REED,

               Petitioner,                                DECISION AND ORDER

        v.                                                1:19-CV-01512 EAW

 YELICH, Superintendent,

               Respondent.


                                    INTRODUCTION

       Pro se petitioner Robert Reed (“Petitioner”), a prisoner confined at the Bare Hill

Correctional Facility, seeks relief pursuant to 28 U.S.C. § 2254. The Petition was originally

filed in the United States District Court for the Northern District of New York, alleging

that Petitioner’s 1993 conviction in County Court, Niagara County, State of New York,

and 1995 conviction in County Court, Chemung County, State of New York were

unconstitutionally obtained. (Dkt. 1).

       On November 6, 2019, United States District Judge Mae A. D’Agostino severed

and transferred Petitioner’s challenge to his 1995 Chemung County conviction to this

Court. (Dkt. 7); Reed v. Yelich, No. 9:19-CV-1246 (MAD/ATB), 2019 WL 5788578, at

*3 (N.D.N.Y. Nov. 6, 2019). Plaintiff’s challenge to his 1993 Niagara County conviction

was transferred to the Second Circuit for a determination of whether he should be permitted

to file a second or successive habeas petition with regard to that challenge pursuant to 28

U.S.C. § 2244(b). (Dkt. 7); Reed, 2019 WL 5788578, at *4.


                                            -1-
         Case 1:19-cv-01512-EAW Document 11 Filed 07/22/20 Page 2 of 6




       In its January 9, 2020, Order, the Court found that the Petition appeared on its face

to be untimely. (Dkt. 9). The Court directed Petitioner to complete a § 2254 Timeliness

Response Form, detailing specific information as to his collateral attacks and other relevant

information to aid in the Court’s determination of the statute of limitations issue, including

whether there are grounds to equitably toll the statute of limitations. (Id. at 4). Petitioner

filed the completed form on January 21, 2020. (Dkt. 10). For the reasons discussed below,

the Court finds that the Petition must be dismissed.

                                       DISCUSSION

I.     Timeliness under 28 U.S.C. § 2244(d)(1)

       Pursuant to the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

a one-year period of limitations applies to an application for a writ of habeas corpus by a

person in custody pursuant to a judgment of a State court. See 28 U.S.C. § 2244(d)(1).

The limitation period shall run from the latest of—

              (A) the date on which the judgment became final by the
              conclusion of direct review or the expiration of the time for
              seeking such review;

              (B) the date on which the impediment to filing an
              application created by State action in violation of the
              Constitution or laws of the United States is removed, if the
              applicant was prevented from filing by such State action;

              (C) the date on which the constitutional right asserted was
              initially recognized by the [United States] Supreme Court, if
              the right has been newly recognized by the Supreme Court and
              made retroactively applicable to cases on collateral review; or

              (D) the date on which the factual predicate of the claim or
              claims presented could have been discovered through the
              exercise of due diligence.

                                            -2-
         Case 1:19-cv-01512-EAW Document 11 Filed 07/22/20 Page 3 of 6




28 U.S.C. § 2244(d)(1).

       Petitioner was convicted on August 4, 1995, in Chemung County Court. (See Dkt.

1 at 1). See People v. Reed, 244 A.D.2d 782, 783 (3d Dep’t 1997). The Appellate Division,

Third Department affirmed Petitioner’s conviction on direct appeal in November 1997. Id.

at 783-84. Leave to appeal this decision was denied by the New York Court of Appeals

on January 27, 1998. See People v. Reed, 91 N.Y.2d 896 (1998). Petitioner then had ninety

days in which to file a petition seeking a writ of certiorari in the United States Supreme

Court. See Sup. Ct. R. 13(1) (“A petition for a writ of certiorari seeking review of a

judgment of a lower state court that is subject to discretionary review by the state court of

last resort is timely when it is filed with the Clerk within 90 days after entry of the order

denying discretionary review.”). Because Petitioner did not file a petition for a writ of

certiorari, his conviction became final on April 27, 1998, ninety days after January 27,

1998, date of the order denying him leave to appeal to the New York Court of Appeals.

Petitioner then had one year from that date, or until April 27, 1999, to file his habeas

petition. See id. § 2244(d)(1)(A). Petitioner filed this Petition on October 9, 2019, more

than 20 years after expiration of the one-year limitations period. Accordingly, the petition

is untimely under § 2244(d)(1)(A).

II.    Statutory Tolling under 28 U.S.C. § 2244(d)(2)

       ADEPA contains a tolling provision, which provides that “[t]he time during which

a properly filed application for State post-conviction or other collateral review with respect

to the pertinent judgment or claim is pending shall not be counted toward any period of

limitation under this subsection.” Id. § 2244(d)(2). “Section 2244(d)(2)’s tolling applies

                                            -3-
         Case 1:19-cv-01512-EAW Document 11 Filed 07/22/20 Page 4 of 6




only if a state post-conviction motion was ‘pending’ during the one-year limitations

period. . . .” King v. Lee, No. 11-CV-0213(MAT), 2012 WL 1038562, at *3 (W.D.N.Y.

Mar. 27, 2012). In other words, a petition is subject to tolling only where the properly filed

applications for State post-conviction or other collateral review are filed before conclusion

of the one-year limitations period. See id.; see also Smith v. McGinnis, 208 F.3d 13, 17

(2d Cir. 2000) (statutory tolling provision does not reset date from which the one-year

limitations periods begins to run); Youngblood v. Greiner, No. 00 CIV. 7984, 2003 WL

145546, at *2, n. 3 (S.D.N.Y. Jan. 21, 2003) (“Smith v. McGinnis . . . made clear that the

limitations period does not begin anew after collateral relief is pursued”); Stokes v. Miller,

No. 00 CIV. 0806, 2000 WL 1121364, at *2 n. 3 (S.D.N.Y. July 21, 2000) (“It is well-

settled that post-conviction or other collateral review does not start the one year statute of

limitations to run anew.”).

       In his § 2254 Timeliness Response Form, Petitioner appears to argue that he is

entitled to tolling because “there is a clear and convincing showing that [he] is factually

innocent and that his convictions were unlawfully obtained by unlawful misconduct of the

prison authorities who[] unlawfully imprisoned him.” (Dkt. 10 at 2). As evidence in

support of this argument, Petitioner attached the decision and submissions in connection

with his motion to vacate the judgment pursuant to New York Criminal Procedure Law

§ 440.10. (See id.). However, as discussed above, Petitioner’s pursuit of collateral relief

does not reset the one-year limitations period, which expired on April 27, 1999.

Accordingly, Petitioner’s pursuit of collateral relief, subsequent to the expiration of the

one-year limitations period, does not entitle him to statutory tolling under § 2244(d)(2).

                                            -4-
         Case 1:19-cv-01512-EAW Document 11 Filed 07/22/20 Page 5 of 6




III.   Equitable Tolling

       “The one-year AEDPA filing limitation is not jurisdictional and, under certain

circumstances, may also be equitably tolled.” King, 2012 WL 1038562, at *3 (citing

Holland v. Florida, 560 U.S. 631, 645 (2010)). “[I]n rare and exceptional circumstances[,]

a petitioner may invoke the courts’ power to equitably toll the limitations period.” Doe v.

Menefee, 391 F.3d 147, 159 (2d Cir. 2004) (internal quotation marks and citation omitted).

In order to be entitled to equitable tolling, the petitioner must establish that (1)

“extraordinary circumstances” prevented him from filing a timely petition, and (b) he acted

with “reasonable diligence” during the period for which he now seeks tolling. Smith, 208

F.3d at 17.

       In its January 9, 2020, Order, the Court directed Petitioner to “provide any other

information which may be relevant to the Court’s determination of . . . whether there are

grounds to equitably toll the statute of limitations.” (Dkt. 9 at 4). Petitioner does not argue,

nor can the Court discern from the Petition or the § 2254 Timeliness Response Form, that

there were extraordinary circumstances preventing him from filing a timely petition, or that

Petitioner had acted with reasonable diligence during the relevant time period. Although

not raised by Petitioner, the Court notes that Petitioner’s pro se status does not warrant

equitable tolling. See Smith, 208 F.3d at 18 (“Smith’s pro se status until March 1997 does

not merit equitable tolling.”); King, 2012 WL 1038562, at *5 (“Petitioner also cannot claim

that his status as a layperson or his ignorance of the law is insufficient to warrant equitable

tolling.” (citations omitted)). Accordingly, Petitioner has failed to demonstrate he is

entitled to equitable tolling.

                                             -5-
          Case 1:19-cv-01512-EAW Document 11 Filed 07/22/20 Page 6 of 6




                                      CONCLUSION

         For the foregoing reasons, the Petition (Dkt. 1) is dismissed as untimely. The Clerk

of Court is directed to enter judgment and close this case. Further, the Court hereby

certifies, pursuant to 28 U.S.C. § 1915(a), that any appeal from this Order would not be

taken in good faith and leave to appeal to the Court of Appeals as a poor person is denied.

Coppedge v. United States, 369 U.S. 438 (1962). Requests to proceed on appeal in forma

pauperis should be directed on motion to the United States Court of Appeals for the Second

Circuit in accordance with Rule 35 of the Federal Rule of Appellate Procedure.

         SO ORDERED.


                                                   ____________________________
                                                   ELIZABETH A. WOLFORD
                                                   United States District Judge


Dated:          July 22, 2020
                Rochester, New York




                                             -6-
